United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, FOOD & DRUG
ADMINISTRATION, Silver Spring, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2072
Issued: August 28, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 28, 2011 appellant filed a timely appeal from an August 8, 2011 decision
of the Office of Workers’ Compensation Programs (OWCP) which denied his reconsideration
request on the grounds that it was untimely filed and failed to establish clear evidence of error.
Because more than one year elapsed from the most recent merit decision of April 15, 2010 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of the claim pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 51-year-old consumer safety officer injured his neck on March 15, 2007
when the bus on which he was a passenger abruptly applied the brakes, causing him to jolt
forward. He filed a claim for benefits on March 22, 2007, which OWCP accepted for a neck
sprain, degeneration of a cervical intervertebral disc and cervical spondylosis with myelopathy.
OWCP paid compensation for temporary total disability.
Appellant came under the treatment of Dr. Robert Sean Jackson, a Board-certified
orthopedic surgeon. He underwent diagnostic testing on February 5, 2009 that showed a
moderate level of degenerative disc disease at C6-7, unchanged, with a modest central stenosis at
multiple levels. As previously seen a disc protrusion at C6-7 was stated as having resolved and
significantly declined in size. On examination, Dr. Jackson noted neck and bilateral arm
symptomatology without clinical signs of myelopathy or significant central spinal stenosis. He
recommended a course of physical therapy and a functional capacity evaluation. On July 9, 2009
Dr. Jackson noted limited neck range of motion with diminished reflexes, full upper extremity
motor strength and diminished sensation in the ulnar distribution on the left and the medial
distribution on the right. He commented that appellant’s functional capacity evaluation was
determined invalid due to inconsistencies during testing. Dr. Jackson found appellant at
maximum medical improvement as he was not interested in cervical surgery.
Appellant underwent a subsequent functional capacity evaluation on September 15, 2009
that was reported by the assessment specialist as conditionally valid. He was found capable of
meeting medium job demands according to the Dictionary of Occupational Titles. On
September 21, 2009 Dr. Jackson recommended restrictions at the medium work category with no
bending or stooping, no overhead work, no lifting greater than 10 pounds, frequently no greater
than 25 pounds and occasionally up to 50 pounds. On October 6, 2009 he advised that appellant
could return to his date-of-injury job as a consumer safety officer.
On February 26, 2010 OWCP issued a notice of proposed termination of wage-loss
compensation advising appellant that Dr. Jackson’s opinion as to his work capacity supported the
termination of compensation benefits. Appellant was notified that if he disagreed with the
proposed termination of compensation benefits, he could submit additional evidence within 30
days.
By letter dated March 18, 2010, David Ben Mandelbaum, appellant’s attorney, advised
OWCP that he was representing appellant. He contended that Dr. Jackson must not have
reviewed appellant’s entire job description and stated: “Please consider this to be a request that
your agency reconsider its determination” and to ask Dr. Jackson to further address appellant’s
work limitations as a consumer safety officer.
In an April 15, 2010 decision, OWCP terminated appellant’s wage-loss compensation
benefits. It found that the weight of medical opinion was represented by Dr. Jackson. Further,

2

OWCP advised appellant that it had not received any authorization for his representation by
Mr. Mandelbaum.2
In a letter dated April 20, 2010, received by OWCP on April 22, 2010, appellant provided
OWCP with written authorization of his representation by Mr. Mandelbaum. He contended that
Dr. Jackson had erred in authorizing his full return to work. Appellant noted his receipt of the
termination decision and stated that counsel would provide documents necessary to act on his
behalf.
In an April 23, 2010 letter, OWCP notified counsel that he was recognized as appellant’s
representative of record. It provided him a copy of the April 15, 2010 decision to handle in such
capacity.
A memorandum of telephone call dated July 15, 2011 stated that counsel contacted
OWCP to check the status of a reconsideration request related to the April 15, 2010 decision. It
verified that no request for reconsideration appeared in the file. Counsel stated that he had
submitted a request on or about April 26, 2010. OWCP advised him to resubmit the request with
verification, such as a certified mail receipt, that it was sent at that time.
In a July 15, 2011 letter to OWCP, counsel submitted a copy of an appeal request form
signed by appellant on April 23, 2010 together with a copy of the consumer safety officer job
requirements. This letter was received by OWCP on July 18, 2011. On the form, appellant
marked an “x” for reconsideration. The copy of the position description was apparently faxed by
him to counsel on May 4, 2011 at 10:39 p.m.
By decision dated August 8, 2011, OWCP denied appellant’s request for reconsideration
without a merit review. It found the request was untimely filed within one year of the April 15,
2010 decision and that the evidence was not sufficient to establish clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA3 does not entitle an employee to a review of OWCP’s decision
as a matter of right.4 This section, vesting OWCP with discretionary authority to determine
whether it will review an award for or against compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at anytime on his own motion or on application. The Secretary, in
accordance with the facts found on review may: (1) end or increase the
compensation awarded; or (2) award compensation previously refused or
discontinued.”
2

In an April 16, 2010 letter, OWCP advised counsel that it could not communicate with him concerning
appellant’s file absent written authorization of representation.
3

5 U.S.C. § 8128(a).

4

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989); Gregory Griffin, 41 ECAB
186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

3

OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).5 As one such limitation, it has stated that it
will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.6 The Board has found that the imposition of
this one-year time limitation does not constitute an abuse of the discretionary authority granted
by OWCP under 5 U.S.C. § 8128(a).7
In those cases where a request for reconsideration is not timely filed, the Board had held
however that OWCP must nevertheless undertake a limited review of the case to determine
whether there is clear evidence of error pursuant to the untimely request.8 OWCP’s procedures
state that it will reopen an appellant’s case for merit review, notwithstanding the one-year filing
limitation set forth in 20 C.F.R. § 10.607(b), if his application for review shows “clear evidence
of error” on the part of OWCP.9
To establish clear evidence of error, appellant must submit evidence relevant to the issue
which was decided by OWCP.10 The evidence must be positive, precise and explicit and must be
manifested on its face that it committed an error.11 Evidence which does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error.12 It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion.13 This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP.14 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of OWCP’s decision.15 The Board makes an independent
5

Although it is a matter of discretion on the part of OWCP whether to review an award for or against payment of
compensation, a claimant may obtain review of the merits of a claim by: (1) showing that OWCP erroneously
applied or interpreted a point of law; (2) advances a relevant legal argument not previously considered by OWCP; or
(3) constituting relevant and pertinent new evidence not previously considered by OWCP. See 20 C.F.R.
§ 10.606(b).
6

20 C.F.R. § 10.607(b).

7

See cases cited supra note 4.

8

Rex L. Weaver, 44 ECAB 535 (1993).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (May 1991).

10

See Dean D. Beets, 43 ECAB 1153 (1992).

11

See Leona N. Travis, 43 ECAB 227 (1991).

12

See Jesus D. Sanchez, supra note 4.

13

See Leona N. Travis, supra note 11.

14

See Nelson T. Thompson, 43 ECAB 919 (1992).

15

Leon D. Faidley, Jr., supra note 4.

4

determination of whether an appellant has submitted clear evidence of error on the part of
OWCP such that it abused its discretion in denying merit review in the face of such evidence.16
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
It issued the most recent merit decision in this case on April 15, 2010. OWCP received
appellant’s request for reconsideration on July 18, 2011. The evidence establishes that the
request was untimely as it was outside the one-year time limit.
Counsel wrote to OWCP on March 18, 2010 to advise that he had been retained by
appellant; however, he did not provide any written authorization from appellant with his letter.17
Further, the letter cannot be found to constitute a request for reconsideration as it was submitted
prior to issuance of the final adverse decision of April 15, 2010.18
Appellant wrote to OWCP on April 20, 2010 providing written authorization that counsel
could represent him in his claim. He advised that counsel would provide additional documents
to resolve his case. While he noted receipt of the termination of benefits letter, appellant did not
request reconsideration at that time or submit the notice of appeal form attached to the April 15,
2010 decision.19
Counsel next contacted OWCP by telephone on July 15, 2011 to inquire regarding the
status of a reconsideration request, which he stated he mailed on or about April 26, 2010. He
was advised that OWCP had not received any request for reconsideration regarding the April 15,
2010 decision. Counsel was advised to submit a copy of the request for reconsideration, together
with any verification or proof of mailing.
On July 18, 2011 OWCP received counsel’s July 15, 2011 letter requesting
reconsideration of the April 15, 2010 decision. Counsel stated that he was enclosing a copy of
an appeal request form of April 23, 2010 previously sent to OWCP. He also enclosed medical
evidence and a copy of the physical requirements of the job.
Under the mailbox rule, it is presumed, in the absence of evidence to the contrary, that a
letter properly address and mailed in the course of business is presumed to have arrived at the
mailing address in due course.20 This is known as the mailbox rule and the Board has held that
16

Gregory Griffin, supra note 4.

17

The implementing federal regulations and Board case precedent establish that an authorized representative may
request reconsideration. See Joseph Costigan, 49 ECAB 656 (1998); David M. Ibarra, 48 ECAB (1996).
18

See 20 C.F.R. § 10.605(a). The February 26, 2010 pretermination notice letter was informational in nature and
does not constitute a final adverse decision of OWCP.
19

While no special form is required, a reconsideration request must be made in writing, identify the decision and
the specific issues for which reconsideration is being requested, and be accompanied by relevant and pertinent new
evidence or argument not considered previously. See Gladys Mercado, 52 ECAB 255 (2001).
20

Kenneth E. Harris, 54 ECAB 502 (2003).

5

the presumption of receipt must apply to claimants and OWCP alike, provided the conditions
which give rise to the presumption remain the same.21 This requires evidence of a properly
addressed letter together with evidence of proper mailing.
Although counsel was advised that he could submit evidence of mailing a timely request
for reconsideration, no evidence of prior mailing was received. The July 15, 2011 letter enclosed
the appeal request form signed by appellant on April 23, 2010, but counsel did not submit any
evidence, such as a certified mail receipt or other evidence, to establish proper mailing of this
form to OWCP in the ordinary course of business on or about that date. To the contrary, the
record on appeal does not document any response by counsel to OWCP’s April 23, 2010 letter
recognizing him as representative in this case until submission of the July 15, 2011 letter,
received on July 18, 2011. For this reason, the Board finds that appellant’s request was untimely
filed.
The Board also finds that appellant’s July 18, 2011 untimely request for reconsideration
failed to establish clear evidence of error. In order to establish clear evidence of error, appellant
must submit evidence relevant to the issue which was decided by OWCP. He submitted a copy
of the position description for a consumer safety officer, which does not constitute medical
evidence relevant to the issue of his capacity to perform such duties.22 Counsel noted that he was
enclosing a medical report dated March 5, 2010 from Dr. Christopher C. Meredith,
Board-certified in neurosurgery, but the record does not document receipt of this report with the
request for reconsideration.23
The Board finds that appellant did not submit sufficient evidence with his request for
reconsideration to substantiate clear error by OWCP in the termination of his wage-loss benefits.
CONCLUSION
The Board finds that appellant’s reconsideration request was untimely filed and failed to
establish clear evidence of error.

21

Larry L. Hill, 42 ECAB 596 (1991).

22

Whether a particular employment injury causes disability for employment and the duration of disability are
medical questions to be resolved by probative medical opinion. See Laurie S. Swanson, 53 ECAB 517 (2002);
Maxine J. Sanders, 46 ECAB 835 (1995).
23

The record reflects the report of Dr. Meredith was received by OWCP following issuance of the August 8, 2011
decision. Therefore, it constitutes new evidence which the Board may not review for the first time on appeal. See
20 C.F.R. §501.2(c)(1).

6

ORDER
IT IS HEREBY ORDERED THAT the August 8, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 28, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

